                                                                                                                                                                                1 Abran E. Vigil
                                                                                                                                                                                  Nevada Bar No. 7548
                                                                                                                                                                                2 Justin A. Shiroff
                                                                                                                                                                                  Nevada Bar No. 12869
                                                                                                                                                                                3 BALLARD SPAHR LLP
                                                                                                                                                                                  1980 Festival Plaza Drive, Suite 900
                                                                                                                                                                                4 Las Vegas, Nevada 89135
                                                                                                                                                                                  Telephone: (702) 471-7000
                                                                                                                                                                                5 Facsimile: (702) 471-7070
                                                                                                                                                                                  E-Mail: vigila@ballardspahr.com
                                                                                                                                                                                6 E-Mail: shiroffj@ballardspahr.com

                                                                                                                                                                       7 Attorneys for Plaintiff Wells Fargo Bank,
                                                                                                                                                                         National Association, as trustee, on behalf
                                                                                                                                                                       8 of the holders of Structured Asset
                                                                                                                                                                         Mortgage Investments II, Inc., Bear
                                                                                                                                                                       9 Stearns Mortgage Funding Trust 2006-
                                                                                                                                                                         AR5, Mortgage Pass-Through Certificates,
                                                                                                                                                                      10 Series 2006-AR5

                                                                                                                                                                      11
                                                                                                                                                                                                        UNITED STATES DISTRICT COURT
                                        1980 Festival Plaza Drive, Suite 900
                                                                               Las Vegas, Nevada 89135-2958


                                                                                                                                                  as Vegas, Nevada 89106-4617
                                                                                                              (702) 471-7000 FAX (702) 471-7070




                                                                                                                                                                      12
                    BALLARD SPAHR LLP




                                                                                                                                                                                                               DISTRICT OF NEVADA
Ballard Spahr LLP




                                                                                                                                                                      13 WELLS FARGO BANK, N.A., AS
                                                                                                                                                                         TRUSTEE, ON BEHALF OF THE
                                                                                                                                                                      14 HOLDERS OF STRUCTURED ASSET                      Case No. 2:16-cv-01069-MMD-VCF
                                                                                                                                                                         MORTGAGE INVESTMENTS II, INC.,
                                                                                                                                                                      15 BEAR STEARNS MORTGAGE FUNDING
                                                                                                                                                                         TRUST 2006-AR5, MORTGAGE PASS-
                                                                                                                                                                      16 THROUGH CERTIFICATES, SERIES
                                                                                                                                                                         2006-AR5, a national banking association         STIPULATION AND ORDER TO
                                                                                                                                                                      17                                                  DISMISS WITH PREJUDICE
                                                                                                                                                                               Plaintiff,
                                                                                                                                                                      18
                                                                                                                                                                         v.
                                                                                                                                                                      19
                                                                                                                                                                         SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                                                                      20 Nevada limited liability company;
                                                                                                                                                                         ELDORADO THIRD COMMUNITY
                                                                                                                                                                      21 ASSOCIATION, a Nevada non-profit
                                                                                                                                                                         corporation.
                                                                                                                                                                      22
                                                                                                                                                                               Defendant.
                                                                                                                                                                      23

                                                                                                                                                                      24
                                                                                                                                                                      25

                                                                                                                                                                      26

                                                                                                                                                                      27

                                                                                                                                                                      28
                                                                                                                               1 ELDORADO THIRD COMMUNITY
                                                                                                                                 ASSOCIATION, a Nevada non-profit
                                                                                                                               2 corporation;

                                                                                                                               3         Third-Party Plaintiff,

                                                                                                                               4 v.

                                                                                                                               5 ABSOLUTE COLLECTION SERVICES,
                                                                                                                                 LLC, a Nevada limited liability company;
                                                                                                                               6
                                                                                                                                       Third-Party Defendant.
                                                                                                                               7
                                                                                                                                 SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                               8 Nevada limited liability company;

                                                                                                                               9         Counter Claimant,
                                                                                                                              10 v.

                                                                                                                              11 WELLS FARGO BANK, N.A., AS
                    1980 Festival Plaza Drive, Suite 900




                                                                                                                                 TRUSTEE, ON BEHALF OF THE
                                                           Las Vegas, Nevada 89135-2958
                                                                                          (702) 471-7000 FAX (702) 471-7070




                                                                                                                              12 HOLDERS OF STRUCTURED ASSET
BALLARD SPAHR LLP




                                                                                                                                 MORTGAGE INVESTMENTS II, INC.,
                                                                                                                              13 BEAR STEARNS MORTGAGE FUNDING
                                                                                                                                 TRUST 2006-AR5, MORTGAGE PASS-
                                                                                                                              14 THROUGH CERTIFICATES, SERIES
                                                                                                                                 2006-AR5, a national banking association;
                                                                                                                              15
                                                                                                                                       Counter Defendant.
                                                                                                                              16

                                                                                                                              17         Pursuant to Local Rules LR IA 6-2 and LR 7-1, Plaintiff/Counter-defendant,

                                                                                                                              18 Wells Fargo Bank, N.A., as Trustee, on Behalf of the Holders of Structured Asset

                                                                                                                              19 Mortgage Investments II, Inc., Bears Sterns Mortgage Funding Trust 2006-AR5,

                                                                                                                              20 Mortgage      Pass-Through       Certificates,   Series   2006-AR5     (the   “Trustee”),

                                                                                                                              21 Defendant/Counterclaimant          SFR     Investment     Pools   1,    LLC     (“SFR”),

                                                                                                                              22 Defendant/Third-Party Complainant Eldorado Third Community Association (the

                                                                                                                              23 “Association”), and Third-Party Defendant Absolute Collection Services, LLC

                                                                                                                              24 (collectively, the “Parties”) hereby stipulate as follows:
                                                                                                                              25         1.     This action concerns title to real property commonly known as 1309

                                                                                                                              26 Silent Sunset Ave., North Las Vegas, Nevada 89084 (the “Property”) following a

                                                                                                                              27 homeowner’s association foreclosure sale conducted on May 15, 2012, with respect

                                                                                                                              28 to the Property.

                                                                                                                                                                              2
                                                                                                                               1        2.    As it relates to the Parties, a dispute arose regarding that certain Deed

                                                                                                                               2 of Trust recorded against the Property in the Official Records of Clark County,

                                                                                                                               3 Nevada as Instrument Number 20061213-0002365 (the “Deed of Trust”), and in
                                                                                                                               4 particular, whether the Deed of Trust continues to encumber the Property.

                                                                                                                               5        3.    The Parties to this Stipulation have agreed to release their respective

                                                                                                                               6 claims, and further agreed that the claims between them, including the Complaint,

                                                                                                                               7 Counterclaim, and Third-Party Complaint, shall be DISMISSED with prejudice.
                                                                                                                               8        4.    The Parties further stipulate and agree that the two Lis Pendens

                                                                                                                               9 recorded against the Property in the Official Records of Clark County, Nevada, as

                                                                                                                              10 Instruments Number 20131127-0001142, and 20170207-0001482 be, and the same

                                                                                                                              11 hereby are, EXPUNGED.
                    1980 Festival Plaza Drive, Suite 900
                                                           Las Vegas, Nevada 89135-2958
                                                                                          (702) 471-7000 FAX (702) 471-7070




                                                                                                                              12        5.    The Parties further stipulate and agree that the $500 in security costs
BALLARD SPAHR LLP




                                                                                                                              13 posted by Chase on July 13, 2016 pursuant to this Court’s Order [ECF No. 11] shall

                                                                                                                              14 be discharged and released to the Ballard Spahr LLP Trust Account.

                                                                                                                              15        6.    The Parties further stipulate and agree that a copy of this Stipulation

                                                                                                                              16 and Order may be recorded with the Clark County Recorder; and

                                                                                                                              17

                                                                                                                              18                    (Remainder of Page Intentionally Left Blank)

                                                                                                                              19

                                                                                                                              20
                                                                                                                              21

                                                                                                                              22

                                                                                                                              23

                                                                                                                              24
                                                                                                                              25

                                                                                                                              26

                                                                                                                              27

                                                                                                                              28

                                                                                                                                                                           3
                                                                                                                               1         7.    Each party in this case number 2:16-cv-01069-MMD-VCF shall bear its

                                                                                                                               2 own attorneys’ fees and costs.

                                                                                                                               3         Dated: December 18, 2018

                                                                                                                               4
                                                                                                                                   BALLARD SPAHR LLP                            KIM GILBERT EBRON
                                                                                                                               5

                                                                                                                               6 By: /s/ Justin A. Shiroff                      By:     /s/ Jaqueline A. Gilbert
                                                                                                                                    Abran E. Vigil                                    Diana S. Ebron
                                                                                                                               7                                                      Nevada Bar No. 10580
                                                                                                                                    Nevada Bar No. 7548
                                                                                                                                                                                      Jacqueline A. Gilbert
                                                                                                                               8    Justin A. Shiroff                                 Nevada Bar No. 10593
                                                                                                                                    Nevada Bar No. 12869                              Karen L. Hanks
                                                                                                                               9    1980 Festival Plaza Drive, Suite 900              Nevada Bar No. 9578
                                                                                                                                    Las Vegas, Nevada 89135                           7625 Dean Martin Drive, Suite 110
                                                                                                                              10                                                      Las Vegas, Nevada 89139
                                                                                                                              11                                                Attorneys for SFR Investments Pool 1,
                                                                                                                                   Attorneys for Wells Fargo Bank, N.A.
                    1980 Festival Plaza Drive, Suite 900




                                                                                                                                                                                LLC
                                                           Las Vegas, Nevada 89135-2958
                                                                                          (702) 471-7000 FAX (702) 471-7070




                                                                                                                              12
BALLARD SPAHR LLP




                                                                                                                              13 ABSOLUTE COLLECTION SERVICES, LLC              BOYACK ORME & ANTHONY

                                                                                                                              14
                                                                                                                                 By: /s/     Shane D. Cox                       By: /s/ Christopher B. Anthony
                                                                                                                              15     Shane D. Cox, Esq.                             Edward D. Boyack
                                                                                                                                     7485 W. Azure, Suite 129                       Nevada Bar No. 5229
                                                                                                                              16     Las Vegas, Nevada 89130                        Christopher B. Anthony
                                                                                                                                                                                    Nevada Bar No. 9748
                                                                                                                              17 Attorneys for Third-Party Defendant                7432 W. Sahara Ave.,
                                                                                                                                 Absolute Collection Services, LLC                  Las Vegas, Nevada 89117
                                                                                                                              18
                                                                                                                                                                                Attorneys for Defendant/Third-Party
                                                                                                                              19                                                Plaintiff Eldorado Third Community
                                                                                                                                                                                Association
                                                                                                                              20
                                                                                                                              21                                          IT IS SO ORDERED.

                                                                                                                              22

                                                                                                                              23                                          UNITED STATES DISTRICT JUDGE

                                                                                                                                                                          Dated:       December 20, 2018
                                                                                                                              24
                                                                                                                              25

                                                                                                                              26

                                                                                                                              27

                                                                                                                              28

                                                                                                                                                                            4
